Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered January 10, 1986, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient and that the People did not prove his guilt, and did not disprove his justification defense, beyond a reasonable doubt, are without merit. The evidence, viewed in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203, rearg dismissed 48 NY2d 635, 656), established that the defendant stabbed to death an unarmed man on a public street and had threatened to kill him prior to the stabbing. The evidence was sufficient as a matter of law to support the *525conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Barnes, 50 NY2d 375; People v Rumble, 45 NY2d 879; People v Gordon, 131 AD2d 588; Penal Law § 35.15). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s additional claims and find them either not properly preserved for appellate review (CPL 470.05) or without merit. Niehoff, J. P., Weinstein, Eiber and Harwood, JJ., concur.